Title: To James Madison from John Smith, 23 August 1810
From: Smith, John
To: Madison, James


Sir,War Department, Augt. 23d. 1810.
I have the honor of enclosing a Copy of Governor Harrison’s Letter addressed to the Department under date of the 1st. instant. A Copy has, also, been forwarded to the Secretary of War. I am, with perfect Respect, &c. &c. &c.
(signed.)   Jno. Smith, C. C.
 
[Enclosure]§ William Henry Harrison to William Eustis
1 August 1810, Vincennes. Reports that Barron the interpreter has not yet returned from his mission to the Prophet and that he has received “very unpleasant” news of the Indians’ having driven off settlers in the Jeffersonville district and destroyed their property. Has sent out a militia officer and an interpreter to confirm this news but suspects that the hostile Indians are “Kickapoos, Putawatamies and Shawanoes” sent by the Prophet “for the purpose of involving the Delawares in the quarrel with us.” Fears that the settlers will be “so enraged … as to fall upon any Indians they may meet with.” The alarm has extended as far south as Blue River, and people are “flying towards the Ohio from every direction,” while near Vincennes several horses have been stolen and “the Indians manifest much more insolence than usual.” Believes that “a display of force in this quarter, is at this time, more necessary than any where else, and may perhaps prevent a War.”
